Citation Nr: 0417828	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-04 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to an increased rating for vascular/tension 
headaches (headaches), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
August 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1998 and rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, that denied, as not well grounded, 
service connection for lower back pain with radiculopathy 
(low back disability), and increased the evaluation of his 
service-connected headaches to 10 percent, effective June 4, 
1998.

The veteran promptly perfected an appeal to the Board of the 
RO's December 1998 denial of service connection for low back 
disability, filing a Notice of Disagreement (NOD) later that 
month, and after the RO's issuance of a Statement of the Case 
(SOC) in February 1999, submitting his Substantive Appeal in 
May 1999.  

With respect to his headaches claim, however, the veteran did 
not file an NOD until October 1999.  In November 1999, the RO 
issued him an SOC on this issue, and later that month, 
afforded him a formal VA examination to assess the nature, 
extent and severity of this condition.  In December 1999, the 
RO increased the evaluation of the veteran's headaches to 30 
percent, effective June 4, 1998.  The RO subsequently 
associated records of the veteran's VA outpatient treatment, 
and in December 2000, the veteran expressed his disagreement 
with the 30 percent rating and requested that the RO furnish 
him another SOC; that SOC was issued to the veteran in 
February 2001, and the veteran filed a VA Form 9 on this 
claim later that month.  In Muehl v. West, 13 Vet. App. 159 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that where, as here, pertinent evidence 
was presented or secured within one year of the date of the 
mailing of the notice of the initial decision, that evidence 
must be considered to have been filed in connection with that 
claim.  See Id. at 161-62.  In light of the foregoing, the 
Board finds that the veteran's appeal of his headaches claim 
stems from the December 1998 rating action.

As discussed above, during the course of this appeal, the 
evaluation of the veteran's headaches was increased to 30 
percent; however because a higher rating is available for 
this condition, and since the veteran is presumed to seek the 
maximum available benefit for a disability, his appeal of the 
30 percent rating for his headaches remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In June 2004, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that both of the veteran's claims must be remanded for 
further development and adjudication.  

With respect to his low back disability claim, the Board 
observes that following the RO's issuance of the February 
1999 SOC, the RO obtained pertinent VA outpatient treatment 
records, dated from 1999 to 2002.  The law requires that the 
RO initially consider this evidence that was received at the 
RO before the claims folder was transferred to the Board in 
June 2004, readjudicate the claim, and issue an appropriate 
Supplemental Statement of the Case (SSOC).  38 C.F.R. 
§ 19.31(b)(1) (2003).  Accordingly, the Board has no 
discretion and must remand this issue.

Further, with respect to both claims on appeal, the Board 
notes that the veteran has been receiving regular VA care at 
the Lyons and East Orange, New Jersey, VA Medical Centers.  
To date, however, VA records, dated since February 2002, have 
not been associated with the claims folder.  As such, because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the RO must 
associate the outstanding records with the claims folder.  
Moreover, pursuant to the VCAA, VA must obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to his low back disability claim, in his 
statements and testimony, the veteran essentially reports 
that he has had back pain since an in-service injury.  In 
June 2004 written argument, the veteran's representative 
pointed out that although the veteran was afforded two formal 
VA examinations during the course of this appeal, the reports 
of those examinations did not include an opinion regarding 
the onset or etiology of the veteran's low back disability.  
In this regard, the Board notes that in Charles v Principi, 
16 Vet. App. 370, 374-75 (2002), the Court held that the 
veteran is competent to report that he or she has experienced 
a continuity of symptoms since service.  As such, pursuant to 
the VCAA, the Board agrees with Disabled American Veterans 
and finds that the veteran must be scheduled for a pertinent 
VA examination, and that in the examination report, the 
examiner must offer an opinion as to the likelihood that any 
low back disability found to be present is related to or had 
its onset during service.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).  

As to the veteran's claim seeking an increased rating for his 
headaches, in the June 2004 written argument, Disabled 
American Veterans points out that the veteran has not been 
evaluated with respect to this condition since September 
2001.  Moreover, since that time the veteran has reported 
that the condition has worsened.  In light of the above, 
following the receipt of the outstanding VA treatment 
records, the Board concludes that, pursuant to the VCAA, this 
matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's low back and headaches claims.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any low 
back problems, and since February 2002 
for his headaches.  This should 
specifically include records of his care 
at the Lyons and East Orange, New Jersey, 
VA Medical Centers, dated since February 
2002.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any low back disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any low back 
disability found to be present is related 
to or had its onset during the veteran's 
period of military service.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and severity 
of his service-connected headaches.  It 
is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated 
testing should be accomplished and all 
pertinent findings and should be reported 
in detail.  The examiner should examine 
the veteran, comment on the frequency of 
the veteran's headaches, and state 
whether the headaches are prostrating in 
a legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


